Citation Nr: 1425644	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for low back pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose, inter alia, from a January 2007 rating decision which denied a claim for service connection for hypertension and denied a claim characterized by the RO as an application to reopen a prior final denial of entitlement to service connection for depressive disorder (also claimed as anxiety reaction).  The Veteran filed a notice of disagreement (NOD) in April 2007.  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.

In statements received in December 2007, the Veteran indicated his desire to withdraw from appeal his hypertension and depressive disorder claims.

A February 2008 RO rating decision awarded a 10 percent rating for service-connected varicose veins of the left leg, and denied service connection claims for venous insufficiency of the right leg as well as low back pain.  The Veteran filed an NOD to these issues in March 2008.  An SOC was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009. 

In a January 2010 rating decision, the RO awarded service connection for venous insufficiency of the right leg, and assigned an initial 20 percent rating effective December 12, 2007.  This service connection award terminated the appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The RO also awarded a 20 percent rating for varicose veins of the left leg which did not satisfy the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and, thus, a claim remains in controversy where less than maximum available benefit is awarded).  

In a VA Form 21-4138 received in March 2010, the Veteran notified the RO that he was satisfied with his 20 percent rating for varicose veins of the left leg, and he specifically requested a withdrawal of appeal on this issue. 

Regarding the identification and characterization of the claims on appeal, the Board observes that it has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

As noted above, the Veteran has submitted statements requesting a withdrawal of appeal on several issues.  In general, "Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also 38 C.F.R. § 20.204 (2013).  However, the withdrawal of a claim is only effective where it is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  Id. at 32.

The Board first addresses the withdrawal of appeals in December 2007.  With respect to the hypertension claim, the Veteran reported that he was withdrawing this claim because his representative informed him of the evidentiary requirements.  After this statement, the Veteran did not undertake any additional actions to raise any ambiguity as to his intent, and he has not refiled an application seeking compensation for hypertension.  On these facts, the Board finds that the Veteran properly withdrew from appeal his claim for service connection for hypertension.

With respect to the claim variously characterized by the RO as a "nervous condition," anxiety reaction, etc., the Board first observes that the Veteran has multiple psychiatric diagnoses which he alleges had their onset in service.  Given the multiple psychiatric diagnoses of record, the Board has more broadly characterized the claim as seeking service connection for an acquired psychiatric disorder consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In the December 2007 statements, the Veteran indicated that he was withdrawing this claim because he became aware of the evidentiary requirements.  Simultaneously, the Veteran sought to reopen this claim by submitting a photocopy of a VA medical eligibility card which, he stated, proved that he sought VA psychiatric treatment within one year of discharge.  He also specifically raised a new service connection theory-that his major depressive disorder was proximately due to service-connected disability.  

Here, the Veteran requested a withdrawal of his acquired psychiatric disorder claim on the same day he requested a reopening of the claim on a new service connection theory.  This action, in and of itself, demonstrates some ambiguity regarding the Veteran's intent.  Furthermore, at this time, the Veteran submitted previously unconsidered evidence - a VA medical treatment card - which he believed would help substantiate his direct service connection theory.  This action further introduces ambiguity of the Veteran's intent.  Additionally, the Veteran withdrew his claim in the context of raising a new theory of entitlement. He was most likely unaware that raising a new theory, in a legal sense, represents a continuation of the claim rather than raising a new claim.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Thereafter, the Veteran has sought to continuously prosecute this service connection claim.

Overall, when considering the nonadversarial nature of the VA adjudication claims process, the content of the withdrawal statements and the context of the evidence submitted at the same time of the purported withdrawal, the Board finds that the Veteran's December 2007 written statements do not represent an unambiguous withdrawal of the claim for service connection for an acquired psychiatric disorder with a full understanding of the consequences of such action.  Thus, the Board finds that the Veteran's December 2007 filing, as a whole, does not meet the criteria for a withdrawal of appeal.

The Board next reviews the RO's characterization that a March 1973 rating decision, which denied a claim for service connection for a nervous disorder, is final on the basis of a "substantial grant."  In the March 1973 rating decision, the RO denied service connection claims for a "nervous condition," a "legs" condition and a "fever" condition.  The Veteran appealed this decision to the Board.  

An October 1973 Board decision characterized the appeal as a single issue - "[e]ntitlement to service connection for anxiety reaction, muscle hernia, left leg, residuals of fever and varicose veins, bilateral."  Yet, the Board denied service connection for "[r]esiduals of fever" and remanded the remaining claims for further development.

Thereafter, an RO rating decision dated April 1974 granted service connection for varicose veins of the left leg.  The RO coded "ANXIETY REACTION" as a nonservice-connected condition (NSC).

An April 10, 1974 RO letter notified the Veteran that his claim for service connection for varicose veins of the left leg had been granted.  His claim for service connection for a "[n]ervous condition" was deemed not incurred in or aggravated by service.  The RO further stated that this decision was deemed a "substantial grant of benefits sought in your appeal."

Another RO letter, dated April 19, 1974, notified the Veteran that his appeal on the claim for "service connection for anxiety reaction, muscle hernia, left leg, residuals of fever and varicose veins" had been addressed.  The Veteran was further notified that this was considered a "substantial grant of the benefits you sought on appeal" and that, unless otherwise notified within 30 days, his appeal would be considered withdrawn subject to reactivation during the remainder of the one year appeal period.

A May 3, 1974 RO letter advised the Veteran that service-connection had been granted for varicose veins of the left leg which was considered "a substantial grant of the benefits you sought on appeal."  This letter advised the Veteran that, unless contacted within 30 days, his appeal would be considered withdrawn subject to reactivation during the remainder of the one year appeal period.

By letter dated September 1974, the RO notified the Board that the Veteran's appeal had been substantially granted and that the Board could cancel the diary on his appeal.

As a general matter, in the VA administrative structure, the Board is an appellate authority with superior authority over ROs, which are essentially  trial-level adjudicators.  Smith v. Brown, 35 F.3d 1516, 1526 (1994); Brown v. West, 203 F.3d 1378, 1381 (Fed.Cir.2000).  Once an appeal has been perfected to the Board, a subsequent RO action cannot divest the Board of jurisdiction over the claim unless the RO action resolves all questions of law and fact in the claimant's favor.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); 38 U.S.C.A. § 7105 (West 2002).

The October 1973 Board decision characterized the appeal as a single issue - "[e]ntitlement to service connection for anxiety reaction, muscle hernia, left leg, residuals of fever and varicose veins, bilateral."  However, the issues of anxiety reaction, a muscle hernia, residuals of fever and varicose veins involved different bodily systems and did not share the same underlying factual basis.  As such, these were separate claims in a legal sense.  In fact, the Board's decision denied service connection for residuals of fever, and remanded the other issues with remand directives separately addressing the varicose veins, the muscle hernia and the anxiety reaction.

Given this procedural history, the Board finds that the Veteran's service connection claim for anxiety reaction, which was remanded by the Board in October 1973, has remained pending in appellate status as the benefits sought on appeal were not fully satisfied, and there was no final decision issued by the Board.  Consistent with Clemons, the Board has characterized this claim as encompassing all psychiatric diagnoses manifested by the Veteran during the appeal period.  Thus, the Board finds that the Veteran is entitled to de novo review of his claim.

In April 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

In January 2014, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; these were reviewed by the RO in the July 2013 supplemental statement of the case (SSOC) and by the Board.  

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND


The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

At the outset, the Board notes that the Veteran's claims file includes private treatment records and some VA clinic records that are in Spanish; accordingly on remand these documents should be translated into English. 

The Board next notes that the Veteran has contended that he was treated for psychiatric and back problems during service.  He has generally asserted that his service treatment records are incomplete and should show treatment at Fort Jackson, Fort Leavenworth, Fort Leonard Wood and Fort Ord.  See VA Form 526 (Veteran's Application for Compensation or Pension) received February 1973); VA Compensation and Pension Examination Report dated February 1973; VA treatment record dated January 22, 1973; and Veteran's statements received April and May 1973, and April 2007.  In fact, the Veteran has requested VA to obtain morning reports to verify his military treatment.  See Veteran's statements received in April and May 1973.

VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  In light of the Veteran's allegation of missing service treatment records, the Board finds that the AOJ must conduct an additional search for medical records directly with medical facilities at Fort Jackson, Fort Leavenworth, Fort Leonard Wood and Fort Ord.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder.  As indicated above, he claims that there are missing service treatment records which reflect being placed on psychiatric medications in service.  The available evidence shows that, within one year of his discharge from service, the Veteran was treated for psychiatric symptoms variously diagnosed as anxiety reaction and nervous dyspepsia.  An April 2010 private opinion opines that the Veteran manifests major depressive disorder as secondary to his service-connected right leg venous insufficiency and left leg varicose veins; however, there is no rationale associated with the opinion.

Under these circumstances, the Board finds that VA examination and a medical opinion-based  on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159; McLendon,  20 Vet. App. at 83.  Accordingly, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.

The Veteran also testified that his current back condition was due to his military service and that it started at the same time as his service-connected venous insufficiency; also, he testified that he was treated for back pain a few days after he was treated for his legs.  As indicated above, the Veteran asserts that pertinent service treatment records are missing.  A January 2008 VA examiner noted that the left lower extremity edema improved with rest and lying in bed but that worsened his low back condition.  The Veteran has not been afforded a VA examination, nor has a medical opinion otherwise been obtained to determine if he has current back disability related to service or secondary to his service-connected disabilities.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination of his spine to obtain medical findings and opinion addressing the nature and etiology of any current disability(ies).  Id.

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, the AOJ should undertake appropriate action-in addition to that noted above-to obtain and associate with the claims file all outstanding, pertinent records (which may contain information pertinent to both claims), to include all outstanding VA medical records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the initial waiver of AOJ consideration of such evidence) of the claim.

Accordingly, the matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative VCAA-compliant notice regarding the claims on a secondary service connection basis. 

The letter should also request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  Obtain all available records of treatment from medical facilities at Fort Jackson, Fort Leavenworth, Fort Leonard Wood and Fort Ord.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain any all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  If the Veteran responds to the above letter, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  Arrange for the translation from Spanish into English the following documents:

* a January 22, 1973 VA treatment record;
* records from Hospital San Juan Capestrano received in November 2006;
* records from Dr. Beatriz Trujillo Miranda received January 2007;
* a lay witness statement (VA Form 21-438) received December 2007; 
* the Social Security Administration records; and
* any additional evidence added to the record as a result of this remand.

6.  Thereafter, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to determine the nature and etiology of his acquired psychiatric disorder, to include as secondary to his service-connected disabilities.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner should first identify all of the Veteran's current psychiatric diagnoses. 

Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

If the Veteran is diagnosed with a psychosis, the examiner should provide opinion as to whether it is at least as likely as not that such disability manifested to a compensable degree within one year of service discharge?

If the examiner concludes that a diagnosed psychiatric disability is not medically related to service, the psychiatrist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected varicose veins and venous insufficiency.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all in- and post-service evidence, and the Veteran's lay assertions. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.   

7.  Also, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, to obtain medical information as the nature and etiology of current low back disability, to include as secondary to his service-connected disabilities.  

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner should first indicate whether the Veteran has, or at any point pertinent to this claim, has had any diagnosed back disability(ies) underlying his complaints of pain.   

Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

If the examiner concludes that a diagnosed back disability is not medically related to service, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected varicose veins and venous insufficiency.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all in- and post-service evidence, and the Veteran's lay assertions. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.   
 
8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the paper and/or electronic file(s) since the last adjudication), and legal authority. 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

